 
EXHIBIT 10.2


AMENDMENT NO. 1 TO
SENIOR MANAGEMENT AND KEY EMPLOYEE
SEVERANCE AGREEMENT
 
This Amendment No. 1 to Senior Management and Key Employee Severance Agreement
("Amendment"), dated as of December 10, 2007, is made and entered into by and
between Computer Sciences Corporation, a Nevada corporation (the "Company"), and
Michael W. Laphen (the "Executive") for the purpose of amending the Senior
Management and Key Employee Severance Agreement, dated as of August 11, 2003, by
and between the Company and the Executive (the "Severance Agreement").
 
WHEREAS, the Company and the Executive have entered into a Management Agreement
dated as of September 10, 2007 (the "Management Agreement");
 
WHEREAS, as reflected in Section 6 of the Management Agreement, the Company has
designated the Executive as a member of Group A under the terms of the Computer
Sciences Corporation Senior Management and Key Employee Severance Plan,
effective September 10, 2007 (the "Designation"); and
 
WHEREAS, in order to effectuate the Designation, the Company and the Executive
desire to enter into this Amendment;
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree that the second and third
sentences of Section 1 of the Severance Agreement, which currently read in their
entirety as follows:
 
"The Executive is hereby designated a member of Group B under the Plan and shall
be entitled to all of the rights and benefits applicable to employees of the
Company in such Group under the Plan.  The Company agrees to be bound by the
Plan and to provide to the Executive all of the benefits provided to employees
of the Company who are members of Group B under the Plan subject to the terms
and conditions of the Plan."
 
are hereby amended to read in their entirety as follows:
 
"The Executive is hereby designated a member of Group A under the Plan and shall
be entitled to all of the rights and benefits applicable to employees of the
Company in such Group under the Plan.  The Company agrees to be bound by the
Plan and to provide to the Executive all of the benefits provided to employees
of the Company who are members of Group A under the Plan subject to the terms
and conditions of the Plan."
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 






COMPUTER SCIENCES CORPORATION
 
        EXECUTIVE
                       
By:
  /s/ Hayward D. Fisk
 
  /s/ Michael W. Laphen
 
        Hayward D. Fisk
 
        Michael W. Laphen
                                                     
        (Address for Notice)
                             
        (Designated Beneficiary)
                                                     
        (Address for Beneficiary)




 
2

--------------------------------------------------------------------------------

 
